Terral, J.,
delivered the opinion of the court.
S. R. Collier was a member of the board of supervisors of Madison county for the years 1896, 1897, 1898, 1899, inclusive, and performed all the duties of that office. In February, 1900, he filed his claim for $150 salary for each of said years, under section 8, chapter 250, acts 1890, entitled, “An act to insure the better working of the public roads in the county of Madison, and for other purposes. ’ ’ The board of supervisors admitted upon the record that Collier had served as a member of the board for the years specified, under a regular election to said office, but had received no pay under the act of 1890, but disallowed said claim. A bond was given by Collier, and the case appealed to the circuit court, which gave judgment *222for him in the sum of $300, holding that the three years’ statute of limitations barred Collier for his salary for the years 1896 and 1897. The county appeals, and Collier takes a cross appeal. The contention of the county is based upon the idea that chapter 250, acts 1890, is repealed by the code of 1892. Chapter 250, acts 1890, seems to be an amendment to chapter 320, acts 1884, for working the public roads in Madison county by contract; and as it was held in Madison County v. Stewart, 74 Miss., 160 (20 So. Rep., 857), that the latter act was not repealed by the code of 1892, it seems to us that it must follow that chapter 250, acts 1890, is not repealed by the code. The claim of Collier against the county is only matter of open account, and is barred by the limitation of three years.

Affirmed.